Per Curiam.  This case involves prosecution for child pornography and rape. Given the nature of this case, the fact that Volume 7 of the record displays identifiable child victims engaged in explicit sexual conduct, and that possession of such images is in violation of Ark. Code Ann § 5-27-304 (1991), Volume 7 of the record is hereby closed and put under seal by the clerk of this court. If such images have been retained by the Ashley County Circuit Clerk, they are likewise closed and placed under seal in the Ashley County records. See Juvenile H. v. Crabtree, 310 Ark. 212, 833 S.W.2d 766 (1992).